Case 1:19-cr-10080-NMG Document 1463-1 Filed 08/06/20 Page 1of1

JONES DAY

FILED
250 VESEY STREET + NEW YORK. NEW YORK 10281. 104—A} CLERKS OFFICE

TELEPHONE: +1.212.326.3939 * FACSIMILE: +1.212.755.7306

2020 AUG, <6 wil 8 YS essoe

JLOONAM@IGNESDAY.COM
U.S. DISTRICT COURT
DISTRICT OF MASS.

July 9, 2020

VIA UPS

Clerk of the Court

John Joseph Moakley U.S. Courthouse
Courtroom 24, 7th Floor

1 Courthouse Way

Boston, MA 022107

Re: United States of America v. David Sidoo, et. al., Case No. 1:19-cr-10080-NMG
Dear Clerk of the Court:

Enclosed please find Educational Testing Service’s responses and objections to the
Subpoena to Produce Documents, Information, or Objects in a Criminal Case in the above-
captioned matter, dated May 15, 2020, which is attached hereto. The enclosed encrypted file is
Bates stamped DS_0000001 through DS_0000634. The password for the encryption will be

provided to requesting counsel via email.

Very truly yours,
/s/ James P. Loonam

James P. Loonam
Enclosures

ce: Michael Loucks, Esq. (via email)
Jack DiCanio, Esq. (via email)
Emily Reitmeier, Esq. (via email)

ALKHOBAR ¢ AMSTERDAM « ATLANTA e BEIJING © BOSTON « BRISBANE ¢ BRUSSELS « CHICAGO e CLEVELAND »* COLUMBUS ¢ DALLAS
DETROIT ¢ DUBAI » DUSSELDORF ¢ FRANKFURT «© HONG KONG « HOUSTON e IRVINE » JEDDAH * LONDON e LOS ANGELES » MADRID
MEXICO CITY « MIAMI « MILAN e MINNEAPOLIS »« MOSCOW « MUNICH »* NEW YORK « PARIS « PERTH e PITTSBURGH ¢ RIYADH
SAN DIEGO « SAN FRANCISCO « SAO PAULO » SHANGHAI « SILICON VALLEY © SINGAPORE * SYDNEY * TAIPEI! « TOKYO « WASHINGTON
